Citation Nr: 1708932	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  13-01 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left second toe injury.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to a compensable rating for a left great toe disorder.

4.  Entitlement to a total rating based on individual unemployability (TDIU) prior to August 11, 2014.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from June 1976 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and February 2012 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

On October 8, 2015, the Veteran was scheduled to be afforded a Board video-conference hearing.  Later in October 2015, the Veteran, through his attorney, offered argument in lieu of a hearing and withdrew his personal hearing request.  Although in a December 2016 statement the Veteran's attorney stated that the Veteran had a Board hearing on October 8, 2015, this was in error as he has neither offered good cause for the failed to report for the earlier Board hearing nor sought to be rescheduled.  As such, his hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2016, the Board wrote to the Veteran and his representative and notified them that the appeal would be remanded unless either party waived AOJ review of the additional evidence that had been added to the claims file.  See 38 C.F.R. § 20.1304(c) (2016).  The Board's December 2016 correspondence also notified the Veteran and his representative that they had 45 days to reply.  To date, neither the Veteran nor his representative has replied to the Board's waiver request letter.  Therefore, the Board finds that a remand for the AOJ review of this evidence is required.  See 38 C.F.R. § 19.31 (2016).  

While the appeal is in remand status, any outstanding VA and private treatment records should also be obtained and associated with the record on appeal.  See 38 U.S.C.A. § 5103A (b) (West 2014). 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-March 2015 treatment records from the Fayetteville VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from him-self and from other individuals who have first-hand knowledge of any in-service problems with his left second toe and/or with erectile dysfunction as well as any continued problems since that time and any current problems caused by his service-connected left great toe disorder as well as any problems his service-connected disabilities caused with employment prior to August 11, 2014.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a SSOC that includes notice of all the evidence added to the record since the issuance of the July 2014 statement of the case (SOC) and SSOCs.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

